              IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                       ASHEVILLE DIVISION
               CIVIL CASE NO. 1:21-cv-00019-MR-WCM


WILLIAM MODLIN,                         )
                                        )
              Plaintiff,                )
                                        )
       vs.                              )           ORDER
                                        )
UNITED GROCERY OUTLET,                  )
INC., D/B/A GO GROCERY                  )
OUTLET,                                 )
                                        )
             Defendant.                 )



      THIS MATTER is before the Court on the Plaintiff’s Motion for Leave

to Amend Complaint and Join Additional Party and Motion to Remand [Doc.

4]; the Magistrate Judge’s Memorandum and Recommendation [Doc. 8]; and

the Defendant’s Objections to the Memorandum and Recommendation [Doc.

9].

      Pursuant to 28 U.S.C. § 636(b) and the Standing Orders of Designation

of this Court, the Honorable W. Carleton Metcalf, United States Magistrate

Judge, was designated to consider the Plaintiff’s motions and to submit a

recommendation for their disposition.



      Case 1:21-cv-00019-MR-WCM Document 10 Filed 08/23/21 Page 1 of 4
        On April 14, 2021, the Magistrate Judge issued a Memorandum and

Recommendation, recommending that the Plaintiff’s motion to remand be

denied, as the Defendant’s Notice of Removal sufficiently alleged diversity

jurisdiction; that the Plaintiff’s motion to amend be granted; and that the

matter be remanded to the Superior Court of Buncombe County, North

Carolina on the grounds that allowing the joinder of an additional defendant

destroys diversity jurisdiction. [Doc. 8]. The parties were advised that any

objections to the Magistrate Judge’s Memorandum and Recommendation

were to be filed in writing within fourteen (14) days of service. On April 28,

2021,     the   Defendant   filed   Objections   to   the   Memorandum     and

Recommendation. [Doc. 9].

        The Federal Magistrate Act requires a district court to “make a de novo

determination of those portions of the report or specific proposed findings or

recommendations to which objection is made.” 28 U.S.C. § 636(b)(1). In

order “to preserve for appeal an issue in a magistrate judge’s report, a party

must object to the finding or recommendation on that issue with sufficient

specificity so as reasonably to alert the district court of the true ground for

the objection.” United States v. Midgette, 478 F.3d 616, 622 (4th Cir. 2007).

The Court is not required to review, under a de novo or any other standard,

the factual or legal conclusions of the magistrate judge to which no objections
                                        2



     Case 1:21-cv-00019-MR-WCM Document 10 Filed 08/23/21 Page 2 of 4
have been raised. Thomas v. Arn, 474 U.S. 140, 150 (1985). Additionally,

the Court need not conduct a de novo review where a party makes only

“general and conclusory objections that do not direct the court to a specific

error in the magistrate’s proposed findings and recommendations.” Orpiano

v. Johnson, 687 F.2d 44, 47 (4th Cir. 1982).

      Here, the Defendant does not make any specific objection to the

Magistrate Judge’s Memorandum and Recommendation.               Instead, the

Defendant makes general objections to the Magistrate Judge’s conclusions

without providing further explanation as to the basis for Defendant’s

objections. This kind of objection does not warrant a de novo review of the

Magistrate Judge’s reasoning. Aldrich v. Bock, 327 F.Supp.2d 743, 747

(E.D. Mich. 2004) (“A general objection, or one that merely restates the

arguments previously presented is not sufficient to alert the court to alleged

errors on the part of the magistrate judge. An ‘objection’ that does nothing

more than state a disagreement with a magistrate’s suggested resolution, or

simply summarizes what has been presented before, is not an ‘objection’ as

that term is used in this context.”).

      After a careful review of the Memorandum and Recommendation, the

Court concludes that the Magistrate Judge’s proposed conclusions of law

are correct and are consistent with current case law. Accordingly, the Court
                                        3



     Case 1:21-cv-00019-MR-WCM Document 10 Filed 08/23/21 Page 3 of 4
hereby accepts the Magistrate Judge’s recommendation granting the

Plaintiff’s Motion for Leave to file an amended complaint and join an

additional party. To the extent that the Plaintiff also moves to remand this

action to Buncombe County Superior Court, that matter is held in abeyance

pending the filing of the Plaintiff’s amended complaint.

      IT IS, THEREFORE, ORDERED that:

      (1) The Plaintiff’s Motion for Leave to Amend Complaint and Join

         Additional Party is GRANTED;

      (2) The Plaintiff is DIRECTED to file his amended complaint within

         fifteen (15) days of the entry of this order; and

      (3) The Plaintiff’s Motion to Remand is held in abeyance pending the

         filing of the Plaintiff’s amended complaint.

      IT IS SO ORDERED.
                           Signed: August 23, 2021




                                          4



     Case 1:21-cv-00019-MR-WCM Document 10 Filed 08/23/21 Page 4 of 4
